Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 17 August 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest friend.
					Washington 17. 1822
				
				An interval of three days without a Letter from you had  me, and I find by your Journal to the 15th. yesterday received that it was not without reason—I hope your health will not suffer by a Summer residence in PhiladelphiaMr and Mrs. Smith arrived here, the Evening before last from Pensacola—Johnson Hellen left us on Wednesday Morning to return to RockvilleI wrote you last Monday Morning that we were to dine that day at Dr Thornton’s with the Peter family—But before the hour of dinner came they were called away by the melancholy intelligence of the death of Mr  of Baltimore—George and I dined at the Doctors; but without other company.I spent Wednesday Evening at Mr Calhoun’s—Miss Hanson with a Miss Magruder was there—Miss Hansen sung two or three songs, with self accompaniment on the Piano—The more pleasant, as yours in the Drawing–room has been so long mute.We are burnt up with heat and drought. The New Moon has come in with a cooler atmosphere—and we hope for rain in a day or two—But the corn crops will fall short.John and Charles had written to George about my fathers donations to the town of Quincy—They are for excellent purposes and I hope will prove as useful in their consequences, as they are wise and virtuous in his intentionsI am very glad you visited Mr Lowndes and General Brown—and greatly lament the condition in which you found the former. He is one of the most valuable public men in the Union and his loss I fear would be irreparable.This is our bathing and swimming week, and I am this moment fresh from the Potowmack—We are all blessed be God, in good health, and Johnson Hellen says George has grown fat; which is a sign of health to him, as growing lean all summer is to me.In all Conditions I am ever faithfully yours
				
					J. Q. A. 
				
				
			